Harrison, J.,
dissenting.
In Smithey v. Refining Company, 208 Va. 142, 145, 146, 147, 122 S.E.2d 872, 875, 876 (1961), speaking through Mr. Justice Carrico, we enunciated certain principles to be followed by a trial court in exercising the powers vested in it by Code § ,8-350. There we said:
“But this is not to say that the verdict of a jury is not subject to the control of the courts. A healthy administration of justice requires that, in a proper case, the courts must take action to correct what plainly appears to be an unfair verdict. This authority is an ancient and accepted part of the common law. . . .
“In a case where the verdict of a jury is attacked on the ground that it is excessive, the rules controlling the actions of the court in relation thereto are clear and well defined. If the verdict merely appears to be large and more than the trial judge would have awarded had he been a member of the jury, it ought not to be disturbed, for to do so the judge must then do what he may not legally do, that is, substitute his judgment for that of the jury. [Citations omitted.]
“But if it appears that the verdiot is so excessive as to shock the conscience of the court and to create the impression that the jury has been influenced by passion, corruption or prejudice, or has misconceived or misunderstood the facts or the law, or if the award is so out of proportion to the injuries suffered to suggest that it is not the product of a fair and impartial decision, then it becomes the plain duty of the judge, *805acting within his legal authority, to correct the injustice. [Citations omitted.]
!|i # ill l\i
“In other words, if the verdict is fairly reached, is sustained by the evidence, and there is no standard to measure the damages, it is not then excessive and cannot be disturbed. On the other hand, if the verdict is plainly excessive it necessarily follows that it is not supported by the evidence, and it may be corrected, in the exercise of sound judicial discretion, by putting the prevailing party on terms to accept a reduced amount or else submit to a new trial. [Citing authorities.]
“Each ease must be judged on its own merits, according to its own peculiar facts and circumstances. What is fair in one case might be entirely inadequate or grossly excessive in another. If the size of the verdict bears no reasonable relation to the damages disclosed by the evidence, it is manifestly unfair. . . .”
We reiterated these principles in National Cab v. Thompson, 208 Va. 731, 160 S.E.2d 769 (1968), and more recently in Bassett Furniture v. McReynolds, 216 Va. 897, 224 S.E.2d 323 (1976). Nothing that we said in Murphy v. Va. Car. Freight Lines, 215 Va. 770, 213 S.E.2d 769 (1975), was intended to overrule or modify Smithey.
In the instant case the trial judge was in the best position to determine the excessiveness of the $12,500 verdict returned by the first jury. He saw the witnesses and heard their testimony. More importantly, he saw, heard and observed the injured appellant, and knew the setting in which the verdict was returned. Liability was admitted, and the jury had only to fix the amount of damages.
Appellant’s attending surgeon described her injuries as contusions, abrasions, a fracture of a portion of the pelvis and a fracture of the fifth rib. He testified that the pelvis was not displaced and that the treatment he prescribed was “bed rest for a period of time” and “supportive measures, vitamins”. The doctor said that appellant recovered from the fractured pelvis. When asked if he treated the rib in any way he answered: “Not specifically — sedatives for discomfort.” He said that by the *806time the patient had recovered from the fractured pelvis her rib had healed.
While Mrs. Campbell was in the hospital, she developed “some basal pneumonia”. X-rays were taken and revealed a bone condition described as osteoporosis which the doctor said “obviously had been present for some time”. He said that the osteoporosis was not produced by the accident although it may have aggravated the symptoms.
Mrs. Campbell’s period of bed rest in the hospital was from May 20, 1972 to June 11, 1972. However, a great deal of the testimony dealt not only with the osteoporosis but also with a second hospitalization she had from April 24, 1973 to April 30, 1973. This in no way concerned the injuries involved in the instant case. Her doctor testified that the April, 1973 hospitalization was for diagnostic purposes, for symptoms related to her gastrointestional tract which were different from those present as a result of the osteoporosis. X-rays taken in April, 1973, disclosed a hiatus hernia which the doctor said was not related to the accident at all. He also said that there were no significant changes as far as the osteoporosis was concerned.
With this background the trial judge found that the verdict of the first jury was excessive. Obviously he concluded that the size of the verdict was out of proportion to the injuries sustained and medical expenses incurred and could only have resulted from a misconception or misunderstanding by the jury of the seriousness of the plaintiff’s injuries. A second jury found damages in the amount of $6,736.70, a verdict consistent with the judgment of the trial court.
In Smithey v. Refining Company, supra, we also said:
“The law has wisely placed in the hands of the trial judge the power to exercise his sound discretion in supervising the verdicts of juries to prevent miscarriages of justice. The law intends that this power should be exercised, and that the judge should be more than a mere referee between the litigating parties. The ultimate test, in a case of this nature, is whether or not the discretion has been abused.”- 203 Va. at 148, 122 S.E.2d at 877.
And in Bassett Furniture v. McReynolds, supra, we added emphasis to the sentence, “The ultimate test, in a case of this *807nature, is whether or not the discretion has been abused. ” 216 Va. at 911, 224 S.E.2d at 332.
Finding no abuse of discrétion by the trial court, I would affirm.